                                     1    FRANK S. MOORE (SBN: 158029)
                                          fsmoore@pacbell.net
                                     2    LAW OFFICES OF FRANK S. MOORE, APC
                                          235 Montgomery St., Suite 854
                                     3    San Francisco, CA 94104
                                          Telephone: (415) 292-6091
                                     4    Facsimile: (415) 292-6694
                                     5    THOMAS M. DISCON, T.A. LA #14219 (Admitted Pro Hac Vice)
                                          tdiscon@disconlawfirm.com
                                     6    424 N. Causeway Blvd., Ste. A
                                          Mandeville, LA 70448
                                     7    Telephone: (985) 674-9748
                                          Facsimile: (985) 674-9749
                                     8
                                          Attorneys for Plaintiff
                                     9    CEFERINO GALEON
                                     10   ANDREW I. PORT (SBN: 120977)
                                          aport@grsm.com
                                     11   JAMES F. KUHNE, JR. (SBN: 251150)
Gordon Rees Scully Mansukhani, LLP




                                          jkuhne@grsm.com
                                     12   GORDON REES SCULLY MANSUKHANI, LLP
   275 Battery Street, Suite 2000




                                          275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   San Francisco, CA 94111
                                          Telephone: (415) 875-3157
                                     14   Facsimile: (415) 986-8054
                                     15   Attorneys for Defendant
                                          APL MARINE SERVICES, LTD.
                                     16
                                     17
                                                              UNITED STATES DISTRICT COURT
                                     18
                                                            CENTRAL DISTRICT OF CALIFORNIA
                                     19
                                     20
                                          CEFERINO GALEON                )     CASE NO. 8:17-cv-00615-JVS-KES
                                     21                                  )
                                                            Plaintiff,   )     The Hon. James V. Selna
                                     22                                  )
                                               vs.                       )     JOINT STIPULATION AND
                                     23                                  )     ORDER OF DISMISSAL OF ALL
                                          APL MARINE SERVICES, LTD;      )     CLAIMS OF PLAINTIFF AGAINST
                                     24   and DOES 1-5;                  )     DEFENDANT APL MARINE
                                                                               SERVICES, LTD.
                                     25                     Defendants. ))
                                                                               Complaint Filed: April 5, 2017
                                     26                                  )
                                                                         )
                                     27                                  )
                                     28                                    -1-         Case No. 8:17-cv-00615-JVS-KES
                                           JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ALL CLAIMS OF
                                                   PLAINTIFF AGAINST DEFENDANT APL MARINE SERVICES, LTD.
                                     1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                     2          NOTICE IS HEREBY GIVEN that Plaintiff CEFERINO GALEON and
                                     3    Defendant APL MARINE SERVICES, LTD., through their respective and duly
                                     4    authorized counsel, hereby agree and stipulate to the dismissal with prejudice and
                                     5    without fees or costs of all claims which were asserted or which could have been
                                     6    asserted, by Plaintiff against Defendant APL MARINE SERVICES, LTD. in the
                                     7    above-captioned action, under the authority of Fed. R. Civ. Proc. 41(a)(2).
                                     8          WHEREFORE, the Parties respectfully request that the Court sign and enter
                                     9    the Order of Dismissal set forth below dismissing Plaintiff’s claims against APL
                                     10   MARINE SERVICES, LTD., with prejudice and without fees or costs to either
                                     11   party, under the authority of Fed. R. Civ. Proc. 41(a)(2).
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          Dated: January 25, 2019          DISCON LAW FIRM
     San Francisco, CA 94111




                                     13
                                     14
                                                                           By: ____/s/ Thomas M. Discon______________
                                     15                                          THOMAS M. DISCON
                                                                           Attorneys for Plaintiff
                                     16                                    CEFERINO GALEON
                                     17
                                     18   Dated: January 25, 2019          GORDON REES SCULLY MANSUKHANI, LLP
                                     19
                                     20
                                                                           By: ___/s/ Andrew I. Port __________________
                                     21                                          ANDREW I. PORT
                                                                           Attorneys for Defendant
                                     22                                    APL MARINE SERVICES, LTD.
                                     23
                                                               CERTIFICATION OF SIGNATURES
                                     24
                                                I attest that the content of this document is acceptable to all persons above,
                                     25
                                          who were required to sign it.
                                     26
                                     27                                    _____/s/ Andrew I. Port____________________
                                                                                ANDREW I. PORT
                                     28                                    -2-         Case No. 8:17-cv-00615-JVS-KES
                                           JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ALL CLAIMS OF
                                                   PLAINTIFF AGAINST DEFENDANT APL MARINE SERVICES, LTD.
                                      1                                          ORDER
                                      2          PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff
                                      3    CEFERINO GALEON’s claims against APL MARINE SERVICES, LTD., are
                                      4    dismissed with prejudice and without fees or costs to either party.
                                      5
                                      6
                                      7
                                      8    Dated: January 25, 2019 _________________________________________
                                                                             Hon. James V. Selna
                                      9                                      United States District Judge
                                      10
                                      11
 Gordon Rees Scully Mansukhani, LLP




                                      12
    275 Battery Street, Suite 2000
      San Francisco, CA 94111




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                    -3-         Case No. 8:17-cv-00615-JVS-KES
1149430/39321264v.1
                                            JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL OF ALL CLAIMS OF
                                                    PLAINTIFF AGAINST DEFENDANT APL MARINE SERVICES, LTD.
